Citation Nr: 1629198	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  13-25 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from November 2002 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

In November 2014, the Veteran testified regarding this matter at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

In June 2015, the Board denied the claim for service connection for an acquired psychiatric disorder, to include PTSD.  Thereafter, the Veteran appealed the claim to the U.S. Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted a Joint Motion for Remand (JMR) which vacated the Board's June 2015 denial for service connection for an acquired psychiatric disorder, to include PTSD and returned this issue to the Board for further consideration.

The Board notes that the May 2016 JMR specifically references a May 2003 "Certificate of Readiness" signed by the Veteran's drill sergeant.  After a thorough review of the claims file (VBMS and Virtual VA), the Board has been unable to locate the document.  However, the Board will assume that the document exists as the parties specifically cited to the document in the May 2016 JMR.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the May 2016 JMR, the parties moved the Court to vacate and remand the June 2015 Board decision that denied service connection for an acquired psychiatric disorder, to include PTSD.  Specifically, the parties agreed that the Board had erred by failing to comply with its duty to assist in obtaining the Veteran's service personnel records and to provide an adequate statement of reasons or bases when
determining the probative weight of pertinent evidence.

The Veteran seeks to establish entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and asserts that she was sexually assaulted during active service.  VA regulations address the type of evidence which may be used to corroborate the assault or in-service stressor, which includes, in pertinent part, deterioration in work performance or unexplained social behavior changes.  See 38 C.F.R. § 3.304(f)(5).

During the November 2014 Board hearing, the Veteran testified that her military performance began to suffer after having experienced the assault.  The record, however, does not show that VA attempted to obtain work performance reviews or other records that could corroborate her assertion of in-service assault.  Thus, because VA did not attempt to obtain the Veteran's entire personnel file, to include her performance reports from the National Personnel Records Center (NPRC), the duty to assist has not been met and remand is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request any outstanding service personnel records, including work performance reviews, from the National Personnel Records Center (NPRC), which is a part of the National Archives and Records Administration (NARA).  Efforts to obtain these records should be documented in the claims file.  If such records are not available, associate the negative response with the record and notify the Veteran and her representative.
2.  If, after obtained the NPRC records, the Veteran's claimed in-service sexual assault is corroborated or there is evidence of deterioration in work performance or unexplained social behavior changes during service, schedule the Veteran for a VA examination to determine the etiology of any currently diagnosed psychiatric disorders, to include PTSD.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this should be acknowledged in the report.  The examiner is then specifically asked to address the following:
 	
   (a)  List all current psychiatric disorders.  
   
(b)  For each psychiatric disorder diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's psychiatric disorder(s) was incurred in service or is otherwise related to service, to include the claimed in-service sexual assault.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  Upon completion of the above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

